              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

JAMES ATTAWAY, et al.,              )
                                    )
Plaintiffs,                         )
                                    )
      v.                            )    Case No. 19-0032-CV-W-HFS
                                    )
JENNIFER TIDBALL                    )
                                    )
Defendant.                          )


                                    ORDER

     Upon informal request, proceedings in this matter will be STAYED until
March 1, 2020.

SO ORDERED.



                                     ___/s/ Howard F. Sachs_______
                                     HOWARD F. SACHS
                                     UNITED STATES DISTRICT JUDGE

August 20, 2019
Kansas City, Missouri




        Case 4:19-cv-00032-HFS Document 19 Filed 08/20/19 Page 1 of 1
